   FILED: BROOME COUNTY CLERK 10/09/2020 04:59 PM                                                                                                                                                   INDEX NO. EFCA2020002059
   NYSCEF DOC. NO. Case
                   1    3:20-cv-01601-GTS-ML Document 1-2 Filed 12/22/20 RECEIVED
                                                                          Page 1 ofNYSCEF:
                                                                                    4      10/09/2020




                     STATE            OF NEW                YORK            :    SUPREME                    COURT
                     COUNTY                 OF BROOME
                     ---------------------------------------------------x
                     BILLY           HYDE,


                                                                                      Plaintiff,
                                    -vs-                                                                                                                                   SUMMONS


                     SPEEDWAY,                     LLC.,


                                                                                      Defendant.

                     ---------------------------------------------------------x
                     TO      THE         ABOVE             NAMED                 DEFENDANT(S):



                                    YOU           ARE       HEREBY                    SUMMONED                      to     answer            the     complaint                  in this         action      and      to      serve        a

                     copy      of    your      answer,          or,     if the         complaint             is not        served         with           this        summons,              to serve          a notice          of

                     appearance,              on     the    Plaintiff           s undersigned                 attorney              within         twenty              (20)      days      after         service       of this

                     summons,              exclusive           of     the       day     of    service        (or      within          thirty        (30)         days         after     the      service          is complete
                     if this       summons            is not        personally                delivered         to you          within             the     State           of New          York);          and      in case          of
                     your      failure       to    appear        or answer,                  judgment          will        be taken            against               you      by      default       for     the     relief
                     demanded               in the      complaint.


                     Dated:         October           12, 2020
                                    Binghamton,                New          York




                     Plaintiff's           Address:                                   474      Leon        Drive,         Endicott,            New              York          13760



                     Defendant's              Address:                                500      Speedway             Drive,           Enon,          Ohio             45323
                     DOS        Process           Address:                            CT      Corporation,                28    Liberty             Street,            New         York,        New        York        10005




                                                                                                   Ronald             R. Benjamin,                   Es          .
                                                                                                   Law        Office           of    Ronald              R.      Benjamin

                                                                                                   Attorney              for    Plaintiff            Billy           Hyde

                                                                                                      126    Riverside               Drive,          P.O.            Box       607

                                                                                                   Binghamton,                      New        York             13902-0607

                                                                                                   (607)        772-1442




Filed   in Broome   County     Clerk's      Office         10/09/2020                 04:59:53        PM            1$0.00
                                                                                                                        of 1                                                  Index # EFCA2020002059
FILED: BROOME COUNTY CLERK 10/09/2020 04:59 PM                                                                                                                                                  INDEX NO. EFCA2020002059
NYSCEF DOC. NO. Case
                2    3:20-cv-01601-GTS-ML Document 1-2 Filed 12/22/20 RECEIVED
                                                                       Page 2 ofNYSCEF:
                                                                                 4      10/09/2020




                  STATE             OF NEW                   YORK
                  SUPREME                      COURT:              COUNTY                    OF BROOME


                  BILLY            HYDE,


                                                                                     Plaintiff,                                                        COMPLAINT
                                                                                                                                                       Index        No.:
                                  -against-



                  SPEEDWAY,                          LLC.,


                                                                                     Defendants.




                                  Plaintiff;            Billy       Hyde,          by     and      through           his      attorney,          the     Law        Office         of    Ronald          R.      Benjamin,


                  as and        for      his    Complaint                  against         defendants                Speedway              #07685             and     Speedway,                 LLC,          herein



                  alleges         as follows:



                                   1.     Plaintiff             Billy      Hyde         resides           at 474        Leon         Drive,       Endicott,              New       York          13760.



                                  2.      Upon           information                and       belief,       defendant                Speedway,                LLC        is a foreign            limited          liability



                  company               duly     licensed               to do      business              in the      State       of New           York         with        their    corporate              offices



                  located          at 500        Speedway                  Drive,         Enon,          Ohio        45323        and         a DOS           process         address           of    CT


                  Corporation,                  28     Liberty           Street,        New        York,          New         York        10005.



                                  3.      That         defendant             Speedway,                   LLC.,        owns       and       oversees            numerous                 convenience               stores           all



                  over      the        State     of New             York.



                                  4.      That         on     or about            May        8, 2020,            plaintiff        went        to the          Speedway             located            at 503       E.       Main



                  Street,         Endicott,            New          York        (Store           Number:            07685)           to purchase               coffee        and        other        items.



                                  5.      That         plaintiff          pulled          into     a parking             space         located         in     defendant's               Iot     and     when           he



                  stepped          out     of    his        vehicle,         his     right        foot     went        into      a pothole             that     was        right    outside            of his      vehicle.



                                  6.      That         as a result           of     the      aforesaid,            plaintiff's            ankle        turned         thereby           causing          him      to



                  sustain         personal             injuries,           including              but     not     limited        to,      a fractured            right       ankle.




ea'in   soõ   e õëuiitiöierks              oñice         -1b¯/Ö9 2Ö Ö               ÒÃÏ5915TPÚÍ                      1ŠÖof
                                                                                                                        Ö0 3                                            Îndex           ETCÃ         62ÖÖd2Ô5
    FILED: BROOME COUNTY CLERK 10/09/2020 04:59 PM                                                                                                                                                                               INDEX NO. EFCA2020002059
    NYSCEF DOC. NO. Case
                    2    3:20-cv-01601-GTS-ML Document 1-2 Filed 12/22/20 RECEIVED
                                                                           Page 3 ofNYSCEF:
                                                                                     4      10/09/2020




                                      7.       Upon          information                     and          belief,              the     aforesaid             injury                   is permanent                    in nature,             the        extent            of



                     which           cannot         now            be determined.



                                      8.      That         plaintiff            fell        as a result                   of     the     defendant's                         negligence,                    including              but       not        limited



                 to      failing            to properly                maintain                the        parking                by     allowing                 large              pothole              to exist           and      remain             on        the



                 premises                   that    is frequented                      by     customers                        on     a daily         basis;                failing              to repair           the     hazardous



                     condition;               and        failure        to warn               patrons                 of the           hazardous                  condition                      that      existed           on      its premises,                      all


                 of      which              caused          the     plaintiff's                injury              as set            forth      above.



                                      9.      That         even        after       plaintiff                fell          and        reported              the        same               to the         defendant,                when             he returned


                 to the             store      approximately                       2 weeks                  later,             the     pothole             was             still         there       and      a cone             had     been           placed



                 over         it.



                                      10.          The      accident             and         resulting                    injury         sustained                    by      plaintiff              was       caused             solely           by     the



                 negligence                    of the        defendant                  with         no       negligence                      on the         part             of       the       plaintiff.



                                      11.      As        a result        of      the         aforesaid,                   plaintiff            sustained                     a significant                    pain         and     suffering                 and



                 has         incurred              and      will       likely          contimie                  to       incur        medical              expenses                        in an effort                  to treat       his        injury.


                                      12.      As        a further         result             of the             aforesaid,                  plaintiff                sustained                   economical                  loss       due        to his



                 inability             to work              following                  the      accident                   which             is the        subject                  of     this      Complaint.



                                      13.      As        a further         result             of the             aforesaid,                  plaintiff                has          been          damaged              in     an amount                  that



                 exceeds               the jurisdictional                        limits           of       all      lower             courts        which                   would               otherwise                 have    jurisdiction                     and


                 is entitled                 to compensatory                           damages                   in an amount                      to be determined                                     at trial.



                                     WHEREFORE,                            plaintiff                                Hyde              demanh               judgment                         against           the         defendant                Speedway,
                                                                                                   Billy


                 LLC,           as follows



                                                      (A)               Award                plaintiff                Billy          Hyde         compensatory                                  damages              in    an amount                 to      be
I

                                                                        determined                        at trial;             and




                                                                                                                                      2 of 3
    .   .....   ..       .    ....                           . ..       . ......              . ..... .      .        .        ...... . ...       ......         ..                . ........                       . . . ... . .        .......              .                .   .   ... . ..
FILED: BROOME COUNTY CLERK 10/09/2020 04:59 PM                                                                                               INDEX NO. EFCA2020002059
NYSCEF DOC. NO. Case
                2    3:20-cv-01601-GTS-ML Document 1-2 Filed 12/22/20 RECEIVED
                                                                       Page 4 ofNYSCEF:
                                                                                 4      10/09/2020




                             (B)          Award      plaintiff    Billy    Hyde      such     other        and     further        relief     as the   Court



                                          deems   just      and   proper    under     the     circumstances.



          Dated:   October       12,   2020

                   Binghamton,          New   York




                                                                           Ronald        R.       Benjamin,               sq.
                                                                           Law      Office         of    Ronald          R.     Benjamin

                                                                           Attorney         for     Plaintiff        Billy       Hyde

                                                                            126     Riverside            Drive,      P.O.        Box       607

                                                                           Binghamton,                  New       York        13902-0607

                                                                           (607)      772-1442




                                                                           3 of 3
